It gives me great pleasure to begin my statement by
congratulating Mr. Insanally of Guyana on his election as
President of the General Assembly at its forty-eighth session
- the "session of peace". This choice reflects the confidence
of Member States in his political ability and diplomatic skill
and their regard for his country. He will have our full
cooperation and support. We are confident that, with his
experience and wisdom, he will lead us to success in our
work.
I should like also to express to Mr. Insanally’s
predecessor, Mr. Stoyan Ganev, our deep appreciation and
gratitude for the excellent manner in which he conducted the
work of the General Assembly during its forty-seventh
session.
It also gives me great pleasure to welcome, in the name
of the State of Qatar, all the States that recently joined this
Forty-eighth session - 4 October l993 17
international Organization, which, session after session, has
reaffirmed its universal character. We look forward to the
contribution of these States in an Organization that
represents all nations of the world, without exception.
On this occasion, I should like to convey to the
Secretary-General of the United Nations, Mr. Boutros
Boutros-Ghali, my Government’s deep appreciation for his
commitment and dedication to the principles of the United
Nations, for the political ability and diplomatic skill that he
has demonstrated, since he assumed this high position, in
dealing with international problems and crises, and for his
unremitting efforts, his discernment and his farsightedness in
revitalizing this world Organization so that it may face up to
the challenges posed by a changing world and achieve peace
on earth. This is reflected in part by his praiseworthy report
entitled "Agenda for Peace" (A/47/277), which contains
important proposals in the areas of preventive diplomacy,
peacemaking and peace-keeping.
The new phase the world has embarked on after the end
of the cold war and the emergence of new complexities in
international relations, side by side with the deterioration of
the economic situation, especially in developing countries,
now face the United Nations with new burdens and
responsibilities, which necessitate the restructuring and
revitalization of the Organization in order for it to be able to
meet successfully the demands of a changing world. As
such restructuring and revitalization should include the
activities of the United Nations in the areas of security and
social and economic development, the State of Qatar
believes that it is necessary to consider an increase in the
membership of the Security Council in order to make the
Council more representative of the international community,
since the number of Member States in the Organization has
risen, on the one hand, and the balance of power and
economic weight of some States have changed, on the other.
Such an increase should include both permanent and
non-permanent members of the Security Council, and there
should be adequate representation of each of the five
continents. It is necessary, however, that the membership of
the Council should remain within the manageable limits that
may enable it to maintain its effectiveness in dealing with
world crises that are constantly increasing in gravity.
Since the end of cold war and the disappearance of
East-West confrontation, major steps have been taken
towards arms limitation at the international level. Nuclear
arsenals have been reduced, nuclear tests have been frozen,
a Convention on the Prohibition of the Development,
Production, Stockpiling and Use of Chemical Weapons and
on Their Destruction, has been opened for signature and
Qatar was among the first to sign it. In this respect,
however, I should like to stress a very important point,
namely that arms limitation, particularly with respect to
weapons of mass destruction in the Middle East, should be
given a high priority in the interests of the peace and
stability of the States of the region so that the funds released
thereby may be channelled to development and the
achievement of economic and social progress. This,
however, must apply to all the States of the region without
exception. Consequently, it is my country’s view that it is
important for all the States of the Middle East, without
exception, to accede to the Treaty on the Non-Proliferation
of Nuclear Weapons. Qatar supports all initiatives aimed at
making the Middle East a region free from all nuclear and
other weapons of mass destruction and their systems of
delivery, especially as we enter upon a new era of peace
which, by its nature, contradicts the very idea of developing
and stockpiling weapons of mass destruction.
The State of Qatar is very much concerned about the
international economic situation, believing that a stable
international economic situation is the cornerstone for the
building of a new world order that could be characterized by
stability, security and prosperity. We are particularly
concerned about the economic situation of developing
countries, most of which are suffering from a heavy burden
of indebtedness, the service of which exhausts a large
portion of their limited resources which are hardly sufficient
to meet the needs of their struggling peoples. We therefore
believe that addressing the problem of indebtedness is the
first essential step towards strengthening the economies of
those countries. We know that there are numerous studies
and propositions on this issue, but what is needed more are
the political will and genuine desire on the part of rich
creditor States to solve once and for all the problem of
indebtedness in favour of developing countries, particularly
the African least-developed countries. Needless to say,
continuing civil wars in the countries of the third world and
conflicts among them have taken a heavy toll in the case of
those countries and their economies. Among those countries
are those of the Gulf region which have had their share of
suffering because of recent crises and events in the Middle
East.
The security and stability of the Gulf region are the
foremost objectives that the State of Qatar seeks to achieve
by its efforts and contacts. Security and stability, as we all
know, are important not only to the States of the region, but
also to the entire world because of the region’s strategic
importance and its energy resources that the world needs.
The State of Qatar believes that this security and stability
cannot be achieved other than by cooperation between the
18 General Assembly - Forty-eighth session
States of the region themselves on the basis of good
neighbourliness, mutual respect, non-interference in internal
affairs, respect for sovereignty and independence, respect for
recognized international borders and for the agreements
concluded among themselves, and the settlement of
differences and of disputes by peaceful means, particularly
through negotiation, mediation and international adjudication.
From this perspective, the State of Qatar supports all
efforts being made to solve the dispute over the three islands
of Abu Mousa, Greater Tunb and Smaller Tunb between the
United Arab Emirates and the Islamic Republic of Iran
through negotiation and by other peaceful means, in the hope
that these peaceful efforts will result in settling all
outstanding issues between the two States. In this
connection, we welcome the recent statements by officials of
both countries in which they expressed their desire to resolve
the dispute by peaceful means through bilateral channels.
By the same token, the State of Qatar reiterates its full
support for the sovereignty of the State of Kuwait and its
territorial integrity within its international boundaries as
demarcated by Security Council resolution 833 (1993) on the
Kuwait-Iraq boundaries. The State of Qatar also reaffirms
its concern for the preservation of the territorial integrity of
Iraq and calls upon the United Nations and the international
community to alleviate the suffering of the Iraqi people,
especially in basic civilian and humanitarian areas. This
requires full compliance by Iraq with all the relevant
resolutions of the Security Council, first among which is
resolution 687 (1991) in all its provisions.
The State of Qatar is following with great interest the
successive and positive developments in the march towards
peace in the Middle East. These developments in our
opinion turn a new page in the history of the region. We
have welcomed the agreement reached by the Palestine
Liberation Organization and Israel concerning self-
government in the Gaza Strip and Jericho, as a first step
towards a just, complete and lasting solution to the
Palestinian question and the Arab-Israeli conflict on the basis
of Security Council resolutions 242 (1967) and 338 (1973),
the principle of land for peace, full Israeli withdrawal from
all occupied Arab territories including the holy city of Al-
Quds and the Golan Heights, southern Lebanon as well as
the occupied Jordanian territories, and the implementation of
the legitimate national rights of the Palestinian people,
including the right of self-determination. This will lay the
foundation for security and stability in the Middle East. In
this respect, Qatar reiterates its continued support for the
peace efforts undertaken according to and on the basis of the
principles agreed upon. It looks forward to seeing the
ongoing negotiations make fundamental and parallel progress
on all tracks. Short of this, no real peace, in our view, could
be achieved in the region.
We also follow with hope and admiration the efforts by
our sister country, Lebanon, towards political stability,
security and reconstruction. The State of Qatar will spare no
effort in supporting Lebanon’s sovereignty and sharing in the
reconstruction of that country in response to the call of
brotherhood. In this context, Qatar calls for full and
unconditional implementation of Security Council resolution
425 (1978).
The State of Qatar, which condemns terrorism in any
shape or form, values greatly the question of human rights.
This stems from Qatar’s belief in the dignity of man and its
adherence to the eternal principles of Islamic Sharia, which
uphold the right of the individual to a decent life of freedom,
justice, peace, brotherhood and the equality of all men.
Given this belief, Qatar views human rights as a high moral
value that should not be used as a means of or a pretext for
interference in the internal affairs of other States, and an
issue that should not be addressed by varying standards that
differ from the case of one State to the other. In view of the
universal character of human rights, their basic principles
should include the right to self-determination and the
inherent link between human rights and the right to
development. In view of the fact that each society has its
own customs, traditions, culture and principles which it
cherishes and adheres to in line with its creed and outlook,
consideration should be given to the historical and cultural
frameworks of the Arab and Islamic world as well as to
those of other cultures and civilizations. Here I should like
to point out with justified pride that Islam, 14 centuries ago,
upheld the right of the individual to live in peace, freedom
and dignity. This is the true picture of human rights in
Islam.
The international community, as represented by the
General Assembly and the Security Council, has condemned
the Serbian aggression in the Republic of Bosnia and
Herzegovina and the unprecedented practice of "ethnic
cleansing" of which the Bosnian Muslim people was the
victim. But what use condemnation? Condemnation has
had no effect whatsoever, as it has not been backed by
action: the successive resolutions adopted by the Security
Council have remained ineffective; aggression did not stop;
"ethnic cleansing" continued, the safe areas have not been
safe and even relief assistance did not reach the people in
the besieged cities and areas. Yet, the Security Council has
not taken the necessary steps to enforce compliance with its
resolutions as it has done in other cases. Even the arms
Forty-eighth session - 4 October l993 19
embargo the Council imposed on the former Yugoslavia was
not lifted in the case of the Republic of Bosnia and
Herzegovina regardless of the fact that lifting it would
enable the Bosnians to exercise their legitimate right of
self-defence; nor were the offers of some Islamic States to
send forces to take part in protecting the safe areas accepted.
Now, if this painful situation does not change and if the
necessary measures to enforce these resolutions are not
taken, history will record our disgraceful failure to uphold
the principles of the Charter and to force aggressors to
respect the norms of international legality. Besides, we must
not forget that it is important not to allow such grave
violations to continue to be committed with impunity. These
violations are crimes against humanity and, therefore, the
State of Qatar fully supports the resolution relating to the
establishment of the International Tribunal to prosecute war
crimes in the former Yugoslavia.
The State of Qatar follows with great interest the
developments in the Russian Federation. We hope that that
Federation will overcome its crises so that it may continue
to perform its important role in resolving global crises in its
capacity as a permanent member of the Security Council, a
co-sponsor of the peace negotiations in the Middle East and
a participant that has taken significant steps in the area of
limiting nuclear armaments.
Qatar supports the United Nations operation in our
sister country, Somalia, and welcomes the determination of
the world Organization to continue this operation, which
aims at restoring peace and security in that country and at
the reconstruction of its State institutions in spite of all the
difficulties. We call upon the Somali leaderships to continue
the process of national reconciliation, to support the United
Nations efforts, to play their role in the process of political
reconstruction and to refrain from doing anything that would
obstruct that process.
The State of Qatar follows with interest the historic
positive developments taking place in the Republic of South
Africa, and welcomes the progress that has been made
towards the final dismantling of the hideous system of
apartheid and the establishment of a democratic system for
the first time in the history of that country. While
welcoming these important developments in the political
arena in this Republic, Qatar supports the call by Mr. Nelson
Mandela, president of the African National Congress, for
lifting the economic sanctions imposed on his country and
from which its people have been suffering for years. This,
in our opinion, would promote the democratic process and
consolidate economic development in that country.
Stability of the situation in South-East Asia was among
the positive results we have witnessed in the peaceful
settlement of conflicts. This was achieved by resolving the
conflict in Cambodia, drafting the new constitution and
restoring the monarchy. This peace was achieved after long
years of persistent struggle under the leadership of Norodom
Sihanouk for establishing peace and security in the country
and restoring its territorial integrity and its sovereignty over
its whole territory. In this connection, we commend the
continuous efforts made by the United Nations and its
Secretary-General, efforts that paved the way for elections
and led to success of the peace process in Cambodia.
The last decade has witnessed increasing interest in
environmental issues at both the official and popular levels.
Indeed, the environment has become a high priority on the
agendas of States and an integral part of their national
interests and security. This is a positive and necessary
development. It is, however, most important in this respect
to identify precisely the sources of pollution and the
relationship between the environment and economic
development. The imposition of an energy tax at the present
time would limit the possibilities of development in the State
of Qatar and other oil-exporting States. It would affect
adversely their ability to meet their obligations and limit
their ability to finance the exploration and production
operations that would enable them as producers to satisfy the
increasing demand on oil. In an independent world, such
negative effects will not be limited to the oil-exporting
countries but will extend to other countries and to other
economic sectors all over the world. It is obvious that the
idea of an energy tax on exporting countries is unfair both
in its proposed rates on the sources of environmental
pollution and in comparison with other sources of pollution,
such as coal. The negative environmental effects of the use
of coal far exceed those of the use of oil. Notwithstanding
such facts, however, we find that the tax rates have been
proposed in the reverse ratio to the effects of the pollutants.
On the other hand, the proposed tax does not take into
consideration the amount of pollution caused by every
individual State. A single major industrial country may very
well pollute the environment to a far greater extent than any
number of oil-producing countries put together. Regardless
of this, however, the tax targets the latter in a manner that
suggests objectives other than the preservation of the
environment.
It is no exaggeration to state that the world we all live
in faces numerous challenges. The economic, social and
political problems which face many countries in today’s
world have become so enormous and so complex that they
may well seem intractable. However, if we let ourselves be
20 General Assembly - Forty-eighth session
guided by the spirit of the Charter and the principles of our
world Organization, and if we stand as one behind the
United Nations, we are bound to find proper solutions to
those problems, which have become a common denominator
to all the States of the world. There is no other way but to
work harder in the context of world solidarity and
international cooperation towards the building of a world
wherein the lights of peace, security, stability and well-being
would shine brightly.
